Per Curiam,
The learned judge below found as facts that “ all the land that the company proposes to take from Mrs. Sutton is needed to make the contemplated railroad improvements. There is no evidence from which we can find that there is any abuse of power in taking the land. Nor is there any sufficient evidence to show that the facilities and capacity for transportation or traffic do not require the widening and straightening of the roadway. Nor is it shown that any less ground will answer for-the safety of persons and property in the operation of the railroad. The new driveway will not take up any more space than the existing one. The use of the old has not demonstrated that a narrower one will answer. The elevation of the roadbed and the consequent embankments to support the railroad and driveway require slopes and these require a wider roadbed or right of way than is ordinarily needed.” And further that “ the uses heretofore made of the ground taken, considered in connection with all its surroundings, do not show that it is a part of the curtilage necessary to the reasonable enjoyment of-the house.”
None of these findings has been successfully attacked and on them the judgment is affirmed.